Exhibit 10.1

EXECUTION COPY

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of the Effective Date
(as defined below), by and between Sagent Pharmaceuticals, Inc., a Delaware
corporation (the “Employer” or the “Company”), and Allan Oberman, an individual
(the “Executive”).

WHEREAS, the Employer and the Executive desire to enter into this Agreement to
set forth the terms and conditions for the employment of the Executive with the
Employer.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:

1. Employment Agreement. On the terms and conditions set forth in this
Agreement, the Employer agrees to employ the Executive and the Executive agrees
to be employed by the Employer for the Employment Period set forth in Section 2
and in the positions and with the duties set forth in Section 3. Terms used
herein with initial capitalization not otherwise defined are defined in
Section 26.

2. Term. The initial term of employment under this Agreement shall be for a
three-year period commencing on the later of (a) September 1, 2015 or (b) the
date the Executive obtains lawful immigration and work status in the United
States, which date shall occur no later than November 15, 2015 (such date, the
“Effective Date”, and such initial term of employment, the “Initial Term”). The
term of employment shall be automatically extended for an additional consecutive
12-month period (the “Extended Term”) on the third anniversary of the Effective
Date and each subsequent anniversary thereof, unless and until the Employer or
Executive provides written notice to the other party in accordance with
Section 14 hereof not less than 60 days before such anniversary date that such
party is electing not to extend the term of employment under this Agreement
(“Non-Renewal”), in which case the term of employment hereunder shall end as of
the end of such Initial Term or Extended Term, as the case may be, unless sooner
terminated as hereinafter set forth. Such Initial Term and all such Extended
Terms are collectively referred to herein as the “Employment Period.” Anything
herein to the contrary notwithstanding, if on the date of a Change in Control
the remaining term of the Employment Period is less than 24 months, the
Employment Period shall be automatically extended to the end of the 24 month
period following such Change in Control.

3. Position and Duties. During the Employment Period, the Executive shall serve
as the Chief Executive Officer and shall be nominated to be elected as a member
of the Board. In such capacities, the Executive shall report directly to the
Board and the Chairman of the Board and shall have the duties, responsibilities
and authorities customarily associated with such position(s) in a company the
size and nature of the Employer. The Executive shall devote the Executive’s
reasonable best efforts and full business time to the performance of the
Executive’s duties hereunder and the advancement of the business and affairs of
the Employer; provided that



--------------------------------------------------------------------------------

the Executive shall be entitled to serve as a member of the board of directors
of a reasonable number of other companies, to serve on civic, charitable,
educational, religious, public interest or public service boards, and to manage
the Executive’s personal and family investments, in each case, to the extent
such activities do not materially interfere with the performance of the
Executive’s duties and responsibilities hereunder.

4. Place of Performance. During the Employment Period, the Executive shall be
based primarily at the Employer’s headquarters in Schaumburg, Illinois, except
for reasonable travel on the Employer’s business consistent with the Executive’s
position.

5. Compensation and Benefits; Options.

(a) Base Salary. Beginning on the Effective Date and, thereafter, during the
Employment Period, the Employer or a Company Affiliate shall pay to the
Executive a base salary (the “Base Salary”) at the rate of no less than $750,000
per calendar year, less applicable deductions, and prorated for any partial year
(including 2015). The Base Salary shall be reviewed for increase by the Employer
no less frequently than annually and shall be increased in the discretion of the
Employer and any such adjusted Base Salary shall constitute the “Base Salary”
for purposes of this Agreement. The Base Salary shall be paid in substantially
equal installments in accordance with the Employer’s regular payroll procedures.
The Executive’s Base Salary may not be decreased during the Employment Period.

(b) Annual Bonus. For each calendar year ending during the Employment Period,
the Executive shall be paid an annual cash performance bonus (an “Annual
Bonus”), to the extent earned based on performance against objective, reasonably
attainable performance criteria; provided that subjective criteria may be used
to determine the Executive’s Annual Bonus to the extent the Company’s Chief
Executive Officer agrees to the use of non-subjective performance measures. The
performance criteria for any particular calendar year shall be determined in
good faith by the Board, after consultation with the Executive, no later than
sixty (60) days after the commencement of the relevant bonus period. The
Executive’s annual bonus opportunity for a calendar year shall equal 100% of the
Executive’s Base Salary (the “Target Bonus”) for that year if target levels of
performance for that year are achieved, and shall be adjusted in accordance with
the Company’s annual bonus plan applicable to senior executives generally to the
extent that the applicable target performance criteria is not achieved or is
exceeded, with a maximum annual bonus for a calendar year equal to 150% of the
Executive’s Base Salary. The Executive’s Annual Bonus for a bonus period shall
be determined by the Board in accordance with this Section 5(b) after the end of
the applicable bonus period and shall be paid to the Executive when annual
bonuses for that year are paid to other senior executives of the Employer
generally, but in no event later than March 15 of the year following the year to
which such Annual Bonus relates. In carrying out its functions under this
Section 5(b), the Board shall at all times act uniformly, reasonably and in good
faith.

(c) Initial Equity Grant; Annual Equity Grants. The Executive will receive a a
sign-on equity award (the “Initial Grant”), prior to the public announcement of
his appointment, with a grant date fair value of $2,700,000, 50% of which will
be granted in the form of stock

 

2



--------------------------------------------------------------------------------

options (such options, the “Options”) and 50% in the form of restricted stock
units; provided that, such award will be subject to forfeiture in the event the
Executive does not commence employment with the Employer on the Effective Date
for any reason whatsoever. The Options will have a per share exercise price
equal to the fair market value of a share of common stock on the date of grant.
Following the Initial Grant, the Executive will be eligible to receive annual
grants of equity-based awards on the same basis and terms and conditions as
other senior executives. The target grant date fair value for the equity grant
in 2016 is $1,500,000 and for 2017 and beyond is $2,500,000. It is anticipated
that any such awards will be comprised of 50% options and 50% restricted stock
units. The Executive’s entitlement to any equity grants remains subject to
approval by the Compensation Committee of the Board, in its sole discretion. All
equity grants will vest ratably over the four year period commencing with the
date of grant.

(d) Vacation; Benefits. During the Employment Period, the Executive shall be
entitled to vacation in accordance with the Employer’s policies then in effect.
In addition, the Employer or a Company Affiliate shall provide to the Executive
employee benefits and perquisites on a basis that is comparable in all material
respects to that provided to other executives of the Employer. Subject to the
terms of this Agreement, the Employer shall have the right to change insurance
carriers and to adopt, amend, terminate or modify employee benefit plans and
arrangements at any time and without the consent of the Executive.

(e) Relocation. The Executive will relocate to Chicago, Illinois (or the
surrounding suburbs) (“Chicago”) in 2016. Accordingly, within 60 days following
January 1, 2016, the Company shall pay the Executive the amount of $150,000 to
be used at the Executive’s discretion towards all relocation expenses. From the
Effective Date through no later than April 1, 2016, the Company shall reimburse
the Executive in accordance with Company policy for all lodging, travel and meal
costs and expenses incurred.

(f) Immigration. The Company agrees to reimburse the Executive for all fees,
costs, and expenses incurred in obtaining lawful immigration and work status in
the United States for the duration of his stay, which reimbursement amount shall
not exceed $25,000.

6. Expenses. The Executive is expected and is authorized to incur reasonable
expenses in the performance of his duties hereunder. The Employer shall
reimburse the Executive for all such expenses reasonably and actually incurred
in accordance with policies which may be adopted from time to time by the
Employer promptly upon periodic presentation by the Executive of an itemized
account, including reasonable substantiation, of such expenses.

7. Confidentiality, Non-Disclosure, and Non-Competition Agreement. The Employer
and the Executive acknowledge and agree that during the Executive’s employment
with the Employer, the Executive will have access to and may assist in
developing Company Confidential Information and will occupy a position of trust
and confidence with respect to the Employer’s affairs and business and the
affairs and business of the Company Affiliates. The Executive agrees that the
following obligations are necessary to preserve the confidential and proprietary
nature of Company Confidential Information and to protect the Employer and the
Company Affiliates against harmful solicitation of employees and customers,
harmful

 

3



--------------------------------------------------------------------------------

competition and other actions by the Executive that would result in serious
adverse consequences for the Employer and the Company Affiliates:

(a) Non-Disclosure. During and after the Executive’s employment with the
Employer, the Executive will not knowingly use, disclose or transfer any Company
Confidential Information other than as authorized in writing by the Employer or
within the scope of the Executive’s duties with the Employer as determined
reasonably and in good faith by the Executive. Anything herein to the contrary
notwithstanding, the provisions of this Section 7(a) shall not apply (i) when
disclosure is required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with actual
or apparent jurisdiction to order the Executive to disclose or make accessible
any information; (ii) with respect to any other litigation, arbitration or
mediation involving this Agreement, including, but not limited to, the
enforcement of this Agreement; (iii) as to information that becomes generally
known to the public or within the relevant trade or industry other than due to
the Executive’s violation of this Section 7(a); (iv) as to information that is
or becomes available to the Executive on a non-confidential basis from a source
which is entitled to disclose it to the Executive; or (v) as to information that
the Executive possessed prior to the commencement of employment with the
Employer.

(b) Materials. The Executive will not remove any Company Confidential
Information or any other property of the Employer or any Company Affiliate from
the Employer’s premises or make copies of such materials except for normal and
customary use in the Employer’s business as determined reasonably and in good
faith by the Executive. The Employer acknowledges that the Executive, in the
ordinary course of the Executive’s duties, routinely uses and stores Company
Confidential Information at home and other locations. The Executive will return
to the Employer all Company Confidential Information and copies thereof and all
other property of the Employer or any Company Affiliate at any time upon the
request of the Employer and in any event promptly after termination of
Executive’s employment. The Executive agrees to attempt in good faith to
identify and return to the Employer any copies of any Company Confidential
Information after the Executive ceases to be employed by the Employer. Anything
to the contrary notwithstanding, nothing in this Section 7 shall prevent the
Executive from retaining a home computer, papers and other materials of a
personal nature, including diaries, calendars and Rolodexes, information
relating to his compensation or relating to reimbursement of expenses,
information that he reasonably believes may be needed for tax purposes, and
copies of plans, programs and agreements relating to his employment.

(c) No Solicitation or Hiring of Employees. During the Non-Compete Period, the
Executive shall not solicit, entice, persuade or induce any individual who is
employed by the Employer or the Company Affiliates (or who was so employed
within 180 days prior to the Executive’s action) to terminate or refrain from
continuing such employment or to become employed by or enter into contractual
relations with any other individual or entity other than the Employer or the
Company Affiliates, and the Executive shall not hire, directly or indirectly, as
an employee, consultant or otherwise, any such person. Anything to the contrary
notwithstanding, the Employer agrees that (i) the Executive’s responding to an
unsolicited request from any former employee of the Employer for advice on
employment matters; and (ii) the

 

4



--------------------------------------------------------------------------------

Executive’s responding to an unsolicited request for an employment reference
regarding any former employee of the Employer from such former employee, or from
a third party, by providing a reference setting forth his personal views about
such former employee, shall not be deemed a violation of this Section 7(c).
Notwithstanding the foregoing, this Section 7(c) shall not preclude the
Executive from soliciting for employment or hiring any person who has been
discharged by the Employer or any Company Affiliate without cause.

(d) Non-Competition.

(i) During the Non-Compete Period, the Executive shall not, directly or
indirectly, (A) solicit or encourage any client or customer of the Employer or a
Company Affiliate, or any person or entity who was such a client or customer
within 180 days prior to Executive’s action to terminate, reduce or alter in a
manner adverse to the Employer or the Company Affiliate, any existing business
arrangements with the Employer or a Company Affiliate or to transfer existing
business from the Employer or a Company Affiliate to any other person or entity,
(B) provide services to any Competitive Business (as defined herein); provided,
however, that following a Change in Control this Section 7(d)(i)(B) shall not
apply to the Executive, or (C) own an interest in any Competitive Business;
provided, however, that Executive may own, as a passive investor, securities of
any such entity that has outstanding publicly traded securities so long as the
Executive’s direct holdings in any such entity shall not in the aggregate
constitute more than 5% of the voting power of such entity. For the purposes of
this Agreement, “Competitive Business” means any business that derives more than
20% of its revenue from developing, manufacturing, sourcing and marketing
injectable pharmaceutical products. The Executive acknowledges that this
covenant has a unique, very substantial and immeasurable value to the Employer,
that the Executive has sufficient assets and skills to provide a livelihood for
the Executive while such covenant remains in force and that, as a result of the
foregoing, in the event that the Executive breaches such covenant, monetary
damages would be an insufficient remedy for the Employer and equitable
enforcement of the covenant would be proper.

(ii) If the restrictions contained in Section 7(d)(i) shall be determined by any
court of competent jurisdiction to be unenforceable by reason of their extending
for too great a period of time or over too great a geographical area or by
reason of their being too extensive in any other respect, Section 7(d)(i) shall
be modified to be effective for the maximum period of time for which it may be
enforceable and over the maximum geographical area as to which it may be
enforceable and to the maximum extent in all other respects as to which it may
be enforceable.

(e) Publicity. During the Employment Period, the Executive hereby grants to the
Employer the right to use, in a reasonable and appropriate manner, the
Executive’s name and likeness, without additional consideration, on, in and in
connection with technical, marketing or disclosure materials, or any combination
thereof, published by or for the Employer or any Company Affiliate.

 

5



--------------------------------------------------------------------------------

(f) Enforcement. The Executive acknowledges that in the event of any breach of
this Section 7, the business interests of the Employer and the Company
Affiliates will be irreparably injured, the full extent of the damages to the
Employer and the Company Affiliates will be impossible to ascertain, monetary
damages will not be an adequate remedy for the Employer and the Company
Affiliates, and the Employer will be entitled to enforce this Agreement by a
temporary, preliminary and/or permanent injunction or other equitable relief,
without the necessity of posting bond or security, which the Executive expressly
waives. The Executive understands that the Employer may waive some of the
requirements expressed in this Agreement, but that such a waiver to be effective
must be made in writing and should not in any way be deemed a waiver of the
Employer’s right to enforce any other requirements or provisions of this
Agreement. The Executive agrees that each of the Executive’s obligations
specified in this Agreement is a separate and independent covenant and that the
unenforceability of any of them shall not preclude the enforcement of any other
covenants in this Agreement. The Executive further agrees that any breach of
this Agreement by the Employer prior to the Date of Termination shall not
release the Executive from compliance with the Executive’s obligations under
this Section 7, so along as the Employer fully complies with Sections 9, 10 and
12. The Employer further agrees that any breach of this Agreement by the
Executive that does not result in the Executive’s being terminated for Cause,
other than a willful (as defined in the definition of “Cause”) and material
breach of Sections 7(d)(i)(A) or 7(d)(i)(B) after the Date of Termination, shall
not release the Employer from compliance with its obligations under this
Agreement. Notwithstanding the foregoing two sentences, neither party shall be
precluded from pursuing judicial remedies as a result of any such breaches.

8. Termination of Employment.

(a) Permitted Terminations. The Executive’s employment hereunder may be
terminated during the Employment Period under the following circumstances:

(i) Death. The Executive’s employment hereunder shall terminate automatically
upon the Executive’s death;

(ii) By the Employer. The Employer may terminate the Executive’s employment:

(A) Disability. If the Executive shall have been substantially unable to perform
the Executive’s material duties hereunder by reason of illness, physical or
mental disability or other similar incapacity, which inability shall continue
for 180 consecutive days or 270 days in any 24-month period (a “Disability”)
(provided, that until such termination, the Executive shall continue to receive
the Executive’s compensation and benefits hereunder, reduced by any benefits
payable to the Executive under any applicable disability insurance policy or
plan); or

(B) Cause. For Cause or without Cause;

 

6



--------------------------------------------------------------------------------

(iii) By the Executive. The Executive may terminate the Executive’s employment
for any reason (including Good Reason) or for no reason.

(b) Termination. Any termination of the Executive’s employment by the Employer
or the Executive (other than because of the Executive’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 13 hereof. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicates the specific termination
provision in this Agreement relied upon, if any, and sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated. Termination of the
Executive’s employment shall take effect on the Date of Termination. The
Executive agrees, in the event of any dispute under Section 8(a)(ii)(A) as to
whether a Disability exists, and if requested by the Employer, to submit to a
physical examination by a licensed physician selected by mutual consent of the
Employer and the Executive, the cost of such examination to be paid by the
Employer. The written medical opinion of such physician shall be conclusive and
binding upon each of the parties hereto as to whether a Disability exists and
the date when such Disability arose. This Section shall be interpreted and
applied so as to comply with the provisions of the Americans with Disabilities
Act and any applicable state or local laws.

9. Compensation Upon Termination.

(a) Termination by the Employer for Cause or Termination by the Executive
without Good Reason. If, during the Employment Period, the Employer terminates
the Executive’s employment for Cause pursuant to Section 8(a)(ii)(B) or the
Executive terminates his employment without Good Reason, the Employer shall pay
to the Executive the Accrued Benefits. Except as set forth herein, the Employer
shall have no further obligations to the Executive under this Agreement.

(b) Termination due to Death or Disability, Termination by the Employer without
Cause or Termination by the Executive with Good Reason. Subject to Section 9(c),
if the Executive’s employment is terminated during the Employment Period (i) due
to the Executive’s death or Disability, (ii) by the Employer for a reason other
than for Cause or (iii) by the Executive with Good Reason (any termination
described in clauses (i), (ii) or (ii), a “Qualifying Termination”) then (A) the
Employer shall pay the Executive (I) the Accrued Benefits, (II) a pro rata
portion (based on the number of days during the applicable fiscal period prior
to the Date of Termination) of the Annual Bonus the Executive would have earned
absent such termination, with such payment to be made at the time bonus payments
are made to executives of the Company generally, and (III) a cash lump sum in an
amount equal to the product of two and the sum of the Executive’s Base Salary
and Target Bonus (the “Cash Severance Payment”); (B) provided the Executive
elects continued welfare coverage pursuant to COBRA, the Company shall pay,
during the period the Executive actually continues such coverage, but in any
event not to exceed 18 months, the same percentage of the monthly premium costs
for COBRA continuation coverage as it pays of the monthly premium costs for
medical coverage for senior executives generally; provided that the Company may
pay this amount by paying the Executive a monthly amount equal on an after-tax
basis to such amount (the “Monthly Payments”); and (C) the

 

7



--------------------------------------------------------------------------------

Company shall reimburse the Executive for reasonable outplacement services
(which shall not exceed $30,000 in the aggregate) incurred during the two-year
period following the Date of Termination.

(c) Change in Control. This Section 9(c) shall apply if (i) the Executive’s
employment with the Company is terminated due to a Qualifying Termination during
the Employment Period in the two-year period following a Change in Control; or
(ii) there is a termination of the Executive’s employment by the Employer for a
reason other than for Cause or due to the Executive’s Disability prior to a
Change in Control, if the termination was at the request of a third party or
otherwise arose in anticipation of a Change in Control (a termination described
in either clause (i) or clause (ii), a “CIC Termination”). If any such
termination occurs, (A) the Executive shall receive benefits set forth in
Section 9(b), except that the Cash Severance Payment shall be equal to the
product of three and the sum of the Executive’s Base Salary and Target Bonus,
(B) all outstanding equity-related awards held by the Executive shall
immediately vest and all options, stock appreciation rights or similar awards
shall remain exercisable for the full original term of the award and
(C) Section 10 of this Agreement shall apply to the Executive. For the sake of
clarity, Section 10 shall not apply unless the Executive’s employment with the
Company and its subsidiaries is terminated in a CIC Termination.

(d) Liquidated Damages. The parties acknowledge and agree that damages which
will result to the Executive for termination by the Employer of the Executive’s
employment without Cause or by the Executive for Good Reason shall be extremely
difficult or impossible to establish or prove, and agree that the amounts,
excluding the Accrued Benefits, payable to the Executive under Section 9(b) (the
“Severance Benefits”) shall constitute liquidated damages for any such
termination. The Executive agrees that, except for such other payments and
benefits to which the Executive may be entitled as expressly provided by the
terms of this Agreement or any other applicable benefit plan, such liquidated
damages shall be in lieu of all other claims that the Executive may make by
reason of any such termination of his employment and that, as a condition to
receiving the Severance Benefits, the Executive must execute a release of claims
substantially in the form attached hereto as Exhibit A (the “Release”), which
shall be delivered to the Executive for execution within 5 business days of the
Date of Termination. To be eligible for Severance Benefits, the Executive must
execute and deliver the Release, and such Release must become irrevocable,
within 60 days of the Date of Termination. The Cash Severance Payment shall be
made, and the Monthly Payments shall commence, promptly after the Release
becomes irrevocable; provided that to the extent required by Code Section 409A,
such payments shall be made or commence, as applicable, on the 60th day
following the Date of Termination and in the case of the Monthly Payments, shall
include all payments that otherwise would have been made before such date.

(e) No Offset. In the event of termination of his employment, the Executive
shall be under no obligation to seek other employment and there shall be no
offset against amounts due to him on account of any remuneration or benefits
provided by any subsequent employment he may obtain. The Employer’s obligation
to make any payment pursuant to, and otherwise to perform its obligations under,
this Agreement shall not be affected by any offset, counterclaim or other right
that the Employer or its affiliates may have against him for any reason.

 

8



--------------------------------------------------------------------------------

10. Certain Additional Payments by the Employer. This Section 10 shall apply to
the Executive only if the Executive terminates employment with the Company and
its subsidiaries in a CIC Termination.

(a) If the Executive’s employment with the Company and its subsidiaries
terminates in a CIC Termination and if it is determined that any benefit
provided to the Executive or payment or distribution by or for the account of
the Employer to or for the benefit of the Executive, whether provided, paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), or
any interest or penalties are incurred by the Executive with respect to such
excise tax resulting from any action or inaction by the Employer (such excise
tax, together with any such interest and penalties, collectively, the “Excise
Tax”), then the Executive shall be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount such that after payment by the Executive of the
Excise Tax and all other income, employment, excise and other taxes that are
imposed on the Gross-Up Payment, the Executive retains an amount of the Gross-Up
Payment equal to the sum of (A) the Excise Tax imposed upon the Payments and
(B) the product of any deductions disallowed because of the inclusion of the
Gross-up Payment in the Executive’s adjusted gross income and the highest
applicable marginal rate of federal income taxation for the calendar year in
which the Gross-Up Payment is to be made.

(b) Subject to the provisions of Section 10(c), all determinations required to
be made under this Section 10, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be used
in arriving at such determination, shall be made by the Employer’s independent,
certified public accounting firm or such other certified public accounting firm
as may be designated by the Executive and shall be reasonably acceptable to the
Employer (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Employer and the Executive within 15 business days of
the receipt of notice from the Executive that there has been a Payment, or such
earlier time as is requested by the Employer. If the Accounting Firm is serving
as accountant or auditor for the individual, entity or group effecting a change
in the ownership or effective control (as defined for purposes of Section 280G
of the Code) of the Employer, the Executive shall appoint another nationally
recognized accounting firm which is reasonably acceptable to the Employer to
make the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder). All fees and expenses of the
Accounting Firm shall be borne solely by the Employer. Any Gross-Up Payment, as
determined pursuant to this Section 10, shall be paid by the Employer to the
Executive within five days of the receipt of the Accounting Firm’s
determination, but in any event no later than 30 days after the end of the year
in which the Executive pays any tax imposed pursuant to Section 4999 of the
Code. Any determination by the Accounting Firm shall be binding upon the
Employer and the Executive. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that additional Gross-Up Payments
shall be

 

9



--------------------------------------------------------------------------------

required to be made to compensate the Executive for amounts of Excise Tax later
determined to be due, consistent with the calculations required to be made
hereunder (an “Underpayment”). If the Employer exhausts its remedies pursuant to
Section 10(c) and the Executive is required to make a payment of any Excise Tax,
the Accounting Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment shall be promptly paid by the Employer to or
for the benefit of the Executive.

(c) The Executive shall notify the Employer in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Employer of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than 10 business days after the Executive is informed
in writing of such claim and shall apprise the Employer of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Employer (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Employer notifies the Executive in writing prior to the expiration of
such period that they desire to contest such claim, the Executive shall:

(i) give the Employer any information reasonably requested by the Employer
relating to such claim;

(ii) take such action in connection with contesting such claim as the Employer
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Employer;

(iii) cooperate with the Employer in good faith effectively to contest such
claim; and

(iv) permit the Employer to participate in any proceedings relating to such
claim; provided, however, that the Employer shall bear and pay directly all
costs and expenses (including additional interest and penalties incurred in
connection with such contest) and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses.

11. Indemnification. During the Employment Period and thereafter, the Employer
agrees to indemnify and hold the Executive and the Executive’s heirs and
representatives harmless, to the maximum extent permitted by law, against any
and all damages, costs, liabilities, losses and expenses (including reasonable
attorneys’ fees) as a result of any claim or proceeding (whether civil,
criminal, administrative or investigative), or any threatened claim or
proceeding (whether civil, criminal, administrative or investigative), against
the Executive that arises out of or relates to the Executive’s service as an
officer, director or employee, as the case may be, of the Employer, or the
Executive’s service in any such capacity or similar capacity with an affiliate
of the Employer or other entity at the request of the Employer, both prior to
and after

 

10



--------------------------------------------------------------------------------

the Effective Date, and to promptly advance to the Executive or the Executive’s
heirs or representatives such expenses upon written request with appropriate
documentation of such expense upon receipt of an undertaking by the Executive or
on the Executive’s behalf to repay such amount if it shall ultimately be
determined that the Executive is not entitled to be indemnified by the Employer.
During the Employment Period and thereafter, the Employer also shall provide the
Executive with coverage under its current directors’ and officers’ liability
policy to the same extent that it provides such coverage to its other executive
officers. If the Executive has any knowledge of any actual or threatened action,
suit or proceeding, whether civil, criminal, administrative or investigative, as
to which the Executive may request indemnity under this provision, the Executive
will give the Employer prompt written notice thereof; provided that the failure
to give such notice shall not affect the Executive’s right to indemnification.
The Employer shall be entitled to assume the defense of any such proceeding and
the Executive will use reasonable efforts to cooperate with such defense. To the
extent that the Executive in good faith determines that there is an actual or
potential conflict of interest between the Employer and the Executive in
connection with the defense of a proceeding, the Executive shall so notify the
Employer and shall be entitled to separate representation at the Employer’s
expense by counsel selected by the Executive (provided that the Employer may
reasonably object to the selection of counsel within ten (10) business days
after notification thereof) which counsel shall cooperate, and coordinate the
defense, with the Employer’s counsel and minimize the expense of such separate
representation to the extent consistent with the Executive’s separate defense.
This Section 11 shall continue in effect after the termination of the
Executive’s employment or the termination of this Agreement.

12. Professional Fees. The Executive will be entitled to reimbursement of
reasonable legal, accounting and other professional fees incurred in connection
with the negotiation of this Agreement; provided that such fees may not exceed
$35,000 in 2015 and an annual amount of $25,000 during the Employment Period,
starting in 2016. The Employer shall advance the Executive (and his
beneficiaries) any and all costs and expenses (including without limitation
attorneys’ fees and other charges of counsel) incurred by the Executive (or any
of his beneficiaries) in resolving any controversy, dispute or claim arising out
of or relating to this Agreement, any other agreement or arrangement between the
Executive and the Employer, the Executive’s employment with the Employer, or the
termination thereof; provided that the Executive shall reimburse the Employer
any advances on a net after-tax basis to cover expenses incurred by the
Executive for claims (a) brought by the Employer on account of the Executive’s
alleged breach of Section 7 of this Agreement, breach of the Executive’s
fiduciary duty of loyalty, or fraud or material misconduct, if it is judicially
determined that the Employer is the prevailing party, or (b) brought by the
Executive that are judicially determined to be frivolous or advanced in bad
faith. Pending the resolution of any such claim, the Executive (and his
beneficiaries) shall continue to receive all payments and benefits described in
Section 5 of this Agreement. This Section 12 shall continue in effect after the
termination of the Executive’s employment or the termination of this Agreement.

 

11



--------------------------------------------------------------------------------

13. Notices. All notices, demands, requests, or other communications which may
be or are required to be given or made by any party to any other party pursuant
to this Agreement shall be in writing and shall be hand delivered, mailed by
first-class registered or certified mail, return receipt requested, postage
prepaid, delivered by overnight air courier, or transmitted by facsimile
transmission addressed as follows:

 

  (i) If to the Employer:

Sagent Pharmaceuticals, Inc.

1901 N. Roselle Road

Suite 700

Schaumburg, IL 60195

Attn: Chairman of the Board

 

  (ii) If to the Executive:

Address last shown on the Employer’s Records

Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
Each notice, demand, request, or communication that shall be given or made in
the manner described above shall be deemed sufficiently given or made for all
purposes at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, confirmation of facsimile transmission or the
affidavit of messenger being deemed conclusive but not exclusive evidence of
such delivery) or at such time as delivery is refused by the addressee upon
presentation.

14. Severability. The invalidity or unenforceability of any one or more
provisions of this Agreement shall not affect the validity or enforceability of
the other provisions of this Agreement, which shall remain in full force and
effect.

15. Effect on Other Agreements. The provisions of this Agreement shall supersede
the terms of any plan, policy, agreement, award or other arrangement of the
Employer (whether entered into before or after the Effective Date) to the extent
application of the terms of this Agreement is more favorable to the Executive.

16. Survival. It is the express intention and agreement of the parties hereto
that the provisions of Sections 7, 9, 10, 11, 12, 13, 16, 17, 18, 20, 21, 23 and
24 hereof and this Section 16 shall survive the termination of employment of the
Executive. In addition, all obligations of the Employer to make payments
hereunder shall survive any termination of this Agreement on the terms and
conditions set forth herein.

17. Assignment. The rights and obligations of the parties to this Agreement
shall not be assignable or delegable, except that (i) in the event of the
Executive’s death, the personal representative or legatees or distributees of
the Executive’s estate, as the case may be, shall have the right to receive any
amount owing and unpaid to the Executive hereunder and (ii) the rights and
obligations of the Employer hereunder shall be assignable and delegable in
connection with

 

12



--------------------------------------------------------------------------------

any subsequent merger, consolidation, sale of all or substantially all of the
assets or equity interests of the Employer or similar transaction involving the
Employer or a successor corporation. The Employer shall require any successor to
the Employer to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Employer would be required to perform it
if no such succession had taken place.

18. Binding Effect. Subject to any provisions hereof restricting assignment,
this Agreement shall be binding upon the parties hereto and shall inure to the
benefit of the parties and their respective heirs, devisees, executors,
administrators, legal representatives, successors and assigns.

19. Amendment; Waiver. This Agreement shall not be amended, altered or modified
except by an instrument in writing duly executed by the party against whom
enforcement is sought. Neither the waiver by either of the parties hereto of a
breach of or a default under any of the provisions of this Agreement, nor the
failure of either of the parties, on one or more occasions, to enforce any of
the provisions of this Agreement or to exercise any right or privilege
hereunder, shall thereafter be construed as a waiver of any subsequent breach or
default of a similar nature, or as a waiver of any such provisions, rights or
privileges hereunder.

20. Headings. Section and subsection headings contained in this Agreement are
inserted for convenience of reference only, shall not be deemed to be a part of
this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.

21. Governing Law. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall be governed by and
construed in accordance with the laws of the State of Illinois (but not
including any choice of law rule thereof that would cause the laws of another
jurisdiction to apply).

22. Entire Agreement. This Agreement constitutes the entire agreement between
the parties respecting the employment of the Executive, there being no
representations, warranties or commitments except as set forth herein.

23. Counterparts. This Agreement may be executed in two counterparts, including
by facsimile or scanned copy, each of which shall be an original and all of
which shall be deemed to constitute one and the same instrument.

24. Withholding. The Employer may withhold from any benefit payment under this
Agreement all federal, state, city or other taxes as shall be required pursuant
to any law or governmental regulation or ruling; provided that any withholding
obligation arising in connection with the exercise of a stock option or the
transfer of stock or other property shall be satisfied through withholding an
appropriate number of shares of stock or appropriate amount of such other
property.

 

13



--------------------------------------------------------------------------------

25. Section 409A. The intent of the parties is that payments and benefits under
this Agreement comply with Section 409A of the Code and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. If the Executive notifies the
Employer (with specificity as to the reason therefor) that the Executive
believes that any provision of this Agreement (or of any award of compensation,
including equity compensation or benefits) would cause the Executive to incur
any additional tax or interest under Code Section 409A and the Employer concurs
with such belief or the Employer (without any obligation whatsoever to do so)
independently makes such determination, the Employer shall, after consulting
with the Executive, reform such provision to attempt to comply with Code
Section 409A through good faith modifications to the minimum extent reasonably
appropriate to conform with Code Section 409A. To the extent that any provision
hereof is modified in order to comply with Code Section 409A, such modification
shall be made in good faith and shall, to the maximum extent reasonably
possible, maintain the original intent and economic benefit to the Executive and
the Employer of the applicable provision without violating the provisions of
Code Section 409A. In no event whatsoever shall the Employer be liable for any
additional tax, interest or penalty that may be imposed on the Executive by Code
Section 409A or damages for failing to comply with Code Section 409A. With
respect to any payment or benefit considered to be nonqualified deferred
compensation under Section 409A, a termination of employment shall not be deemed
to have occurred for purposes of any provision of this Agreement providing for
the payment of any amounts or benefits upon or following a termination of
employment unless such termination is also a “separation from service” within
the meaning of Code Section 409A and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service.” Notwithstanding anything to the
contrary in this Agreement, if the Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment or the provision of
any benefit that is considered nonqualified deferred compensation under Code
Section 409A payable on account of a “separation from service,” such payment or
benefit shall not be made or provided until the date which is the earlier of
(A) the expiration of the six (6)-month period measured from the date of such
“separation from service” of the Executive, and (B) the date of the Executive’s
death, to the extent required under Code Section 409A. Upon the expiration of
the foregoing delay period, all payments and benefits delayed pursuant to this
Section 25 (whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein. To the extent that reimbursements or other in-kind
benefits under this Agreement constitute “nonqualified deferred compensation”
for purposes of Code Section 409A, (A) all expenses or other reimbursements
hereunder shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by the
Executive, (B) any right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (C) no such
reimbursement, expenses eligible for reimbursement, or in-kind benefits provided
in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable

 

14



--------------------------------------------------------------------------------

year. For purposes of Code Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Employer. Notwithstanding any other provision of this
Agreement to the contrary, in no event shall any payment under this Agreement
that constitutes “nonqualified deferred compensation” for purposes of Code
Section 409A be subject to offset by any other amount unless otherwise permitted
by Code Section 409A.

26. Definitions.

“Accrued Benefits” means (i) Base Salary through the Date of Termination;
(ii) accrued and unused vacation pay; (iii) any earned but unpaid Annual Bonus;
(iv) any amounts owing to the Executive for reimbursement of expenses properly
incurred by the Executive prior to the Date of Termination and which are
reimbursable in accordance with Section 6; and (v) any other benefits or amounts
due and owing to the Executive under the terms of any plan, program or
arrangement of the Employer. Amounts payable pursuant to the clauses (i) -
(iii) shall be paid promptly after the Date of Termination and all other amounts
will be paid in accordance with the terms of the applicable plan, program or
arrangement (as modified by this Agreement).

“Board” means the Board of Directors of the Company.

“Cause” shall be limited to the following events (i) the Executive’s conviction
of, or plea of nolo contendere to, a felony (other than in connection with a
traffic violation) under any state or federal law; (ii) the Executive’s willful
and continued failure to substantially perform his essential job functions
hereunder after receipt of written notice from the Employer that specifically
identifies the manner in which the Executive has substantially failed to perform
his essential job functions and specifying the manner in which the Executive may
substantially perform his essential job functions in the future; (iii) a
material act of fraud or willful and material misconduct with respect, in each
case, to the Employer, by the Executive; (iv) a willful and material breach of
Section 7; or (v) a willful and material violation of a material policy of the
Company. For purposes of this provision, no act or failure to act, on the part
of the Executive, shall be considered “willful” unless it is done, or omitted to
be done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Employer.
Anything herein to the contrary notwithstanding, the Executive shall not be
terminated for “Cause” hereunder unless (A) written notice stating the basis for
the termination is provided to the Executive, (B) as to clauses (ii), (iii),
(iv) or (v) of this paragraph, the Executive is given 30 days to cure the
neglect or conduct that is the basis of such claim (it being understood that any
errors in expense reimbursement may be cured by repayment), (C) if the Executive
fails to cure such neglect or conduct, the Executive has an opportunity to be
heard with counsel before the full Board prior to any vote regarding the
existence of Cause and (D) there is a vote of a majority of the members of the
Board to terminate the Executive for Cause.

 

15



--------------------------------------------------------------------------------

“Change in Control” means the occurrence of one or more of the following events:
(i) any “person” (as such terms is used in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934 as amended (the “Act”)) or “group” (as such term
is used in Section 14(d)(d) of the Act) is or becomes a “beneficial owner” (as
such term is used in Rule 13d-3 promulgated under the Act) of more than 30% of
the Voting Stock of the Employer (excluding acquisitions pursuant to a Business
Combination (as defined below) that is not considered to be a Change in Control
under clause (v) below; (ii) the majority of the Board consists of individuals
other than Incumbent Directors, which term means the members of the Board on the
Effective Date; provided that any person becoming a director subsequent to such
date whose election or nomination for election was supported by two-thirds of
the directors who then comprised the Incumbent Directors shall be considered to
be an Incumbent Director (excluding any person who received such support in
connection with the settlement of a proxy contest); (iii) the Employer adopts
any plan of liquidation providing for the distribution of all or substantially
all of its assets; (iv) the Employer transfers all or substantially all of its
assets or business (unless the shareholders of the Employer immediately prior to
such transaction beneficially own, directly or indirectly, in substantially the
same proportion as they owned the Voting Stock of the Employer, all of the
Voting Stock or other ownership interests of the entity or entities, if any,
that succeed to the business of the Employer); or (v) any merger,
reorganization, consolidation or similar transaction (a “Business Combination”)
unless, immediately after consummation of such Business Combination, (A) the
shareholders of the Employer immediately prior to the Business Combination hold,
directly or indirectly, more than 50% of the Voting Stock of the Employer or the
Employer’s ultimate parent company if the Employer is a subsidiary of another
corporation, and (B) no person or group beneficially owns more than 30% of the
Voting Stock of the Employer or the ultimate parent company of the Employer if
the Employer is a subsidiary of partner corporation. For purposes of this Change
in Control definition, the “Employer” shall include any entity that succeeds to
all or substantially all of the business of the Employer and “Voting Stock”
shall mean securities of any class or classes having general voting power under
ordinary circumstances, in the absence of contingencies, to elect the directors
of a corporation.

“Company Affiliate” means any entity controlled by, in control of, or under
common control with, the Employer.

“Company Confidential Information” means information known to the Executive to
constitute trade secrets or proprietary information belonging to the Employer or
other confidential financial information, operating budgets, strategic plans or
research methods, personnel data, projects or plans, or non-public information
regarding the terms of any existing or pending lending transaction between
Employer and an existing or pending client or customer (as the phrase “client or
customer” is defined in Section 7(d)(i) hereof), in each case, received by the
Executive in the course of his employment by the Employer or in connection with
his duties with the Employer. Notwithstanding anything to the contrary contained
herein, the general skills, knowledge and experience gained during the
Executive’s employment with the Employer, information publicly available or
generally known within the industry or trade in which the Employer competes and
information or knowledge possessed by the Executive prior to his employment by
the Employer, shall not be considered Company Confidential Information.

 

16



--------------------------------------------------------------------------------

“Date of Termination” means (i) if the Executive’s employment is terminated by
the Executive’s death, the date of the Executive’s death; (ii) if the
Executive’s employment is terminated because of the Executive’s Disability,
30 days after Notice of Termination, provided that the Executive shall not have
returned to the performance of the Executive’s duties on a full-time basis
during such 30-day period; or (iii) if the Executive’s employment is terminated
by the Employer pursuant to Section 8(a)(ii)(B) or by the Executive pursuant to
Section 8(a)(iii), the date specified in the Notice of Termination.

“Good Reason” means, unless otherwise agreed to in writing by the Executive,
(i) any diminution or adverse change in the Executive’s titles; (ii) reduction
in the Executive’s Base Salary or Target Bonus; ( iii) a change adverse to the
Executive in the Executive’s reporting obligations and/or the Executive’s
removal from the Board; (iv) a material diminution in the Executive’s authority,
responsibilities or duties or material interference with the Executive’s
carrying out his duties; (v) the assignment of duties inconsistent with the
Executive’s position or status with the Employer as of the date hereof; (vi) a
material change in geographic location to somewhere outside the Chicago
metropolitan area at which Executive must provide the services under this
Agreement; (vii) any other material breach of the terms of this Agreement or any
other agreement that breach is not cured within ten days after the Executive’s
delivery of a written notice of such breach to the Employer; (viii) any
purported termination of the Executive’s employment by the Employer that is not
effected in accordance with the applicable provisions of this Agreement;
(ix) the failure of the Employer to obtain the assumption in writing of its
obligations under this Agreement by any successor to all or substantially all of
the assets of the Employer within 15 days after a merger, consolidation, sale or
similar transaction or (x) the delivery of a notice of Non-Renewal by the
Employer; provided, that Good Reason shall not occur unless the Executive shall
have (i) given a detailed written notice to the Company of any fact or
circumstance believed by the Executive to constitute Good Reason within ninety
(90) days of the occurrence of such fact or circumstance, and (ii) given the
Company thirty (30) days therefrom to cure such fact or circumstance.

“Non-Compete Period” means the period commencing on the Effective Date and
ending twelve months after the earlier of the expiration of the Employment
Period or the Executive’s Date of Termination.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement, or have caused this Agreement to be duly executed and delivered on
their behalf.

 

SAGENT PHARMACEUTICALS, INC. By:  

/s/ Michael Logerfo

Name:   Michael Logerfo Title:   President EXECUTIVE

/s/ Allan Oberman

Allan Oberman